Exhibit No. 10.2

 

Schedule Prepared in Accordance with Instruction 2

to Item 601 of Regulation S-K

 

The Alternative Warrants are substantially identical in all material respects
except as to the warrantholder, the number of shares and the inclusion or
exclusion of Section 3(c).

 

Warrantholder

 

Number
of shares

 

Inclusion of
section 3(c)

 

 

 

 

 

14159, L.P.

 

4,669

 

Yes

Baker Biotech Fund II (Z), L.P.

 

2,233

 

Yes

Baker Biotech Fund III, L.P.

 

62,540

 

Yes

Baker Biotech Fund III (Z), L.P.

 

10,861

 

Yes

Baker Bros. Investments II, L.P.

 

1,707

 

Yes

Biotechnology Value Fund, L.P.

 

13,777

 

Yes

Biotechnology Value Fund II, L.P.

 

9,423

 

Yes

BVF Investments, L.L.C.

 

34,163

 

Yes

Investment 10, L.L.C.

 

4,145

 

Yes

Fort Mason Master, L.P.

 

57,763

 

No

Fort Mason Partners, L.P.

 

3,745

 

No

Capital Ventures International

 

41,005

 

Yes

Merlin BioMed Long Term Appreciation, LP

 

7,176

 

Yes

Merlin BioMed Offshore Master Fund

 

13,326

 

Yes

Special Situations Cayman Fund, L.P.

 

14,351

 

No

Special Situations Fund III, L.P.

 

4,100

 

No

Special Situations Fund III QP, L.P.

 

49,209

 

No

Special Situations Life Sciences Fund, L.P.

 

14,351

 

No

Special Situations Private Equity Fund, L.P.

 

20,502

 

No

IRA FBO Chung W. Kong DB Securities Inc. Custodian Roth Conversion Account

 

410

 

Yes

IRA FBO Chang L. Kong DB Securities Inc. Custodian Roth Conversion Account

 

410

 

Yes

 

--------------------------------------------------------------------------------


 

Tang Capital Partners, LP

 

69,915

 

Yes

Kevin C. Tang as Custodian for Julian Kong Tang Under the CA Transfer to Minors
Act

 

1,435

 

Yes

Kevin C. Tang as Custodian for Justin Lee Tang Under the CA Transfer to Minors
Act

 

2,050

 

Yes

Kevin C. Tang as Custodian for Noa Young Tang Under the CA Transfer to Minors
Act

 

615

 

Yes

Kevin Tang and Haeyoung Tang Trustees The Tang Family Trust Dated 8-27-02

 

6,150

 

Yes

IRA FBO Kevin Tang DB Securities Inc. Custodian Rollover Account

 

1,025

 

Yes

Versant Capital Management LLC

 

30,754

 

Yes

Xmark JV Investment Partners, LLC

 

20,503

 

Yes

Xmark Opportunity Fund, L.P.

 

9,226

 

Yes

Xmark Opportunity Fund, Ltd.

 

11,276

 

Yes

 

2

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED HEREBY MAY NOT BE TRANSFERRED UNLESS (I) SUCH
SECURITIES HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), (II) SUCH SECURITIES
MAY BE SOLD PURSUANT TO RULE 144(K) OF THE SECURITIES ACT, OR (III) THE COMPANY
HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS.

 

SUBJECT TO THE PROVISIONS OF SECTION 10 HEREOF, THIS WARRANT BECOMES EXERCISABLE
ONLY IN ACCORDANCE WITH THE TERMS AND CONDITIONS SET FORTH IN SECTION 3(B)
HEREOF AND SHALL BE VOID AFTER THE EARLIER TO OCCUR OF (I) 5:00 P.M. EASTERN
TIME ON THE FIFTH ANNIVERSARY (THE “EXPIRATION DATE”) OF THE DATE OF ISSUANCE OF
THIS WARRANT (THE “DATE OF ISSUANCE”) OR (II) THE TERMINATION OF THIS WARRANT IN
ACCORDANCE WITH SECTION 3(B) HEREOF.

 

No. AW-    

 

TAPESTRY PHARMACEUTICALS, INC.

 

WARRANT TO PURCHASE [        ] SHARES OF

COMMON STOCK, PAR VALUE $0.0075 PER SHARE

 

For VALUE RECEIVED, [             ] (“Warrantholder”), is entitled to purchase,
subject to the provisions of this Warrant, from Tapestry Pharmaceuticals, Inc.,
a Delaware corporation (“Company”), at any time not later than 5:00 P.M.,
Eastern time, on the Expiration Date (as defined above), at an exercise price
per share equal to $0.01 (the “Warrant Price”), [          ] shares (“Warrant
Shares”) of the Company’s Common Stock, par value $0.0075 per share (“Common
Stock”).  The number of Warrant Shares purchasable upon exercise of this Warrant
shall be subject to adjustment from time to time as described herein.

 

Section 1.               Registration.  The Company shall maintain books for the
transfer and registration of this Warrant.  Upon the initial issuance of this
Warrant, the Company shall issue and register this Warrant in the name of the
Warrantholder.

 

Section 2.               Transfers.  As provided herein, this Warrant may be
transferred only pursuant to a registration statement filed under the Securities
Act or pursuant to an exemption from such registration.  Subject to such
restrictions, the Company shall transfer this Warrant from time to time upon the
books to be maintained by the Company for that purpose, within five calendar
days following the surrender hereof for transfer, properly endorsed or
accompanied by appropriate instructions for transfer and such other documents as
may be reasonably required by the Company, including, if required by the
Company, an opinion of counsel to the transferor to the effect that such
transfer is exempt from the registration requirements of the Securities Act, to
establish that such transfer is being made in accordance with the terms hereof,
and a new

 

3

--------------------------------------------------------------------------------


 

Warrant shall be issued to the transferee and the surrendered Warrant shall be
canceled by the Company within such five calendar day period; provided that the
Company shall advise the Warrantholder in writing of any and all documentation
(including the form and substance of any instruction for transfer) that the
Company requires to effectuate such transfer within five calendar days of
receipt by the Company of a written request by the Warrantholder with respect
thereto.

 

Section 3.               Exercise of Warrant.

 

(a)           Subject to the provisions hereof, the Warrantholder may exercise
this Warrant, in whole or in part, at any time following the occurrence of a
Trigger Event (as defined below), if one shall occur, and prior to its
expiration upon surrender of this Warrant, together with delivery of a duly
executed Warrant exercise form, in the form attached hereto as Appendix A (the
“Exercise Agreement”) and payment by cash, certified check or wire transfer of
funds (or, in certain circumstances, by cashless exercise as provided below) of
the aggregate Warrant Price for that number of Warrant Shares then being
purchased, to the Company during normal business hours on any business day at
the Company’s principal executive offices (or such other office or agency of the
Company as it may designate by notice to the Warrantholder).  The Warrant Shares
so purchased shall be deemed to be issued to the Warrantholder or the
Warrantholder’s designee, as the record owner of such shares, as of the close of
business on the date on which this Warrant shall have been surrendered (or the
date evidence of loss, theft or destruction thereof and security or indemnity
satisfactory to the Company has been provided to the Company), the Warrant Price
shall have been paid and the completed Exercise Agreement shall have been
delivered.  Certificates for the Warrant Shares so purchased shall be delivered
to the Warrantholder within a reasonable time, not exceeding three (3) business
days, after this Warrant shall have been so exercised.  The certificates so
delivered shall be in such denominations as may be requested by the
Warrantholder and shall be registered in the name of the Warrantholder or such
other name as shall be designated by the Warrantholder, as specified in the
Exercise Agreement.  If this Warrant shall have been exercised only in part,
then, unless this Warrant has expired, the Company shall, at its expense, at the
time of delivery of such certificates, deliver to the Warrantholder a new
Warrant representing the right to purchase the number of shares with respect to
which this Warrant shall not then have been exercised.  As used herein,
“business day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.  Each exercise
hereof shall constitute the re-affirmation by the Warrantholder that the
representations and warranties contained in Section 5 of that certain Purchase
Agreement, dated as of February 2, 2006 (the “Purchase Agreement”), by and among
the Company and the Investors named therein, are true and correct in all
material respects with respect to the Warrantholder as of the time of such
exercise.

 

(b)           Notwithstanding anything to the contrary contained herein, this
Warrant shall become exercisable only if one of the events specified in the
following clauses (i) through (iv) (each a “Trigger Event”) occurs: (i) the
stockholders of the Company fail to approve the Proposal at the Stockholders
Meeting (each as defined in the Purchase Agreement), (ii) the Company terminates
its obligations to effect the Closing (as defined in the Purchase Agreement)
pursuant to Section 6.3 of the Purchase Agreement and the Company has received
an Alternative Investment (as defined in the Purchase Agreement) proposal prior
to such time which has not

 

4

--------------------------------------------------------------------------------


 

been withdrawn, (iii) the Company enters into an agreement governing the
consummation of an Alternative Investment with any Person or group of Persons
other than one or more of the Investors (each as defined in the Purchase
Agreement), as contemplated by Section 7.13(c) of the Purchase Agreement, prior
to the termination of the Purchase Agreement in accordance with Section 6.3
(other than Section 6.3(a)(iv)) thereof, or (iv) the Stockholders Meeting shall
not have occurred prior to the Stockholders Meeting Deadline (as defined in the
Purchase Agreement) and the Company shall have breached its obligations under
Section 7.9 of the Purchase Agreement; provided, however, that notwithstanding
any other provision herein, if the initial Warrantholder is a non-Electing
Investor (as defined in the Purchase Agreement), then this Warrant shall become
exercisable immediately upon the Company consummating the transactions
contemplated by a Counter Proposal (as defined in the Purchase Agreement) and
the Purchase Agreement is terminated pursuant to Section 6.3 thereof; it being
understood that if the initial Warrantholder participates in a Counter Proposal,
then this Warrant shall not become exercisable and shall terminate and be of no
further force and effect on the date of the Company consummating the
transactions contemplated by a Counter Proposal.  In the event that a Trigger
Event has not occurred prior to or in connection with the termination of the
Purchase Agreement (in whole or with respect to any particular Investor) or the
Closing shall occur, then this Warrant shall terminate and be of no further
force and effect.

 

[(c)          Notwithstanding anything to the contrary contained herein, the
number of Warrant Shares that may be acquired by the Warrantholder upon any
exercise of this Warrant (or otherwise in respect hereof) shall be limited to
the extent necessary to insure that, following such exercise (or other
issuance), the total number of shares of Common Stock then beneficially owned by
such Warrantholder and its Affiliates and any other Persons (each as defined in
the Purchase Agreement) whose beneficial ownership of Common Stock would be
aggregated with the Warrantholder’s for purposes of Section 13(d) of the United
States Securities Exchange Act of 1934, as amended (the “Exchange Act”), does
not exceed 9.999% (the “Maximum Percentage”) of the total number of issued and
outstanding shares of Common Stock (including for such purpose the shares of
Common Stock issuable upon such exercise).  For such purposes, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and the rules and regulations promulgated thereunder.  Each delivery of an
Exercise Agreement hereunder will constitute an Exercise Agreement for the
lesser of (i) the full number of Warrant Shares requested in such Exercise
Agreement or (ii) such number of Warrant Shares giving effect to the limitation
set forth in the foregoing sentences.  The Company and the Warrantholder shall
cooperate to determine the effect of the limitations set forth herein.  The
Company’s right and obligation to issue shares of Common Stock in excess of the
limitation referred to in this Section 3 shall be suspended (and, except as
provided below, shall not terminate or expire notwithstanding any contrary
provisions hereof) until such time, if any, as such shares of Common Stock may
be issued in compliance with such limitation; provided that, if, as of 5:00
p.m., Eastern time, on the Expiration Date, the Company has not received written
notice that the shares of Common Stock may be issued in compliance with such
limitation, the Company’s obligation to issue such shares shall terminate.  This
provision shall not restrict the number of shares of Common Stock which a
Warrantholder may receive or beneficially own in order to determine the amount
of securities or other consideration that such Warrantholder may receive in the
event of a transaction of the type contemplated in Section 8(d) of this Warrant.

 

5

--------------------------------------------------------------------------------


 

The restrictions set forth in this Section 3(c) may be waived by the
Warrantholder upon not less than 61 days’ written notice to the Company.]

 

Section 4.               Compliance with the Securities Act of 1933. Except as
provided in the Purchase Agreement (as defined below), the Company may cause the
legend set forth on the first page of this Warrant to be set forth on each
Warrant, and a similar legend on any security issued or issuable upon exercise
of this Warrant, unless counsel for the Company is of the opinion as to any such
security that such legend is unnecessary.

 

Section 5.               Payment of Taxes.  The Company will pay any documentary
stamp taxes attributable to the initial issuance of Warrant Shares issuable upon
the exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax or taxes which may be payable in respect of any transfer
involved in the issuance or delivery of any certificates for Warrant Shares in a
name other than that of the Warrantholder in respect of which such shares are
issued, and in such case, the Company shall not be required to issue or deliver
any certificate for Warrant Shares or any Warrant until the person requesting
the same has paid to the Company the amount of such tax or has established to
the Company’s reasonable satisfaction that such tax has been paid.  The
Warrantholder shall be responsible for income taxes due under federal, state or
other law, if any such tax is due.

 

Section 6.               Mutilated or Missing Warrants.  In case this Warrant
shall be mutilated, lost, stolen, or destroyed, the Company shall issue in
exchange and substitution of and upon surrender and cancellation of the
mutilated Warrant, or in lieu of and substitution for this Warrant lost, stolen
or destroyed, a new Warrant of like tenor and for the purchase of a like number
of Warrant Shares, but only upon receipt of evidence reasonably satisfactory to
the Company of such loss, theft or destruction of this Warrant, and with respect
to a lost, stolen or destroyed Warrant, reasonable indemnity or bond with
respect thereto, if requested by the Company.

 

Section 7.               Reservation of Common Stock.  The Company hereby
represents and warrants that there have been reserved, and the Company shall at
all applicable times keep reserved until issued (if necessary) as contemplated
by this Section 7, out of the authorized and unissued shares of Common Stock,
sufficient shares to provide for the exercise of the rights of purchase
represented by this Warrant.  The Company agrees that all Warrant Shares issued
upon due exercise of this Warrant shall be, at the time of delivery of the
certificates for such Warrant Shares, duly authorized, validly issued, fully
paid and non-assessable shares of Common Stock of the Company.

 

Section 8.               Adjustments.  Subject and pursuant to the provisions of
this Section 8, the number of Warrant Shares subject to this Warrant shall be
subject to adjustment from time to time as set forth hereinafter.

 

(a)           Adjustment for Issue or Sale of Common Stock at Less than the
Trigger Price.  Except as provided in Section 8(b) or 8(e) below, if and
whenever on or after the Date of Issuance the Company shall issue or sell, or
shall in accordance with subparagraphs 8(a)(1) to (8), inclusive, be deemed to
have issued or sold, any shares of its Common Stock for a

 

6

--------------------------------------------------------------------------------


 

consideration per share of less than the Warrant Price (the “Trigger Price” and
such transaction being called the “Triggering Transaction”), then forthwith upon
such Triggering Transaction, the number of Warrant Shares shall, subject to
subparagraphs (1) to (8) of this Section 8(a), be increased to the number of
Warrant Shares (calculated to the nearest whole share of Common Stock)
determined as follows:

 

W’ = W + [N – (T x N ¸ E)] x W ¸ [O + (T x N ¸ E)]

1 – {W ¸ [O + (T x N ¸ E)]}

 

Where:

 

O =                           the number of shares of Common Stock outstanding,
on a fully diluted basis, immediately prior to the Triggering Transaction.

 

E =                             the Warrant Price.

 

W =                       the number of Warrant Shares immediately prior to the
Triggering Transaction.

 

N =                           the number of new shares of Common Stock issued in
connection with the Triggering Transaction.

 

T =                            the aggregate consideration and deemed
consideration paid per share of Common Stock issued or issuable as a result of
the Triggering Transaction.

 

W’ =                   the adjusted number of Warrant Shares pursuant to this
Section 8.

 

By way of example, if (i) the Company has 1,000,000 shares of Common Stock
outstanding, on a fully diluted basis, immediately prior to the Triggering
Transaction (O=1,000,000), (ii) the number of Warrant Shares immediately prior
to the Triggering Transaction is 30,000 (W=30,000), (iii) the Warrant Price is
$0.01 (E=$0.01), (iv) the price per share paid for the newly issued shares of
Common Stock is $0.009 (T=$0.009) and (v) the number of new shares to be issued
by the Company in connection with the Triggering Transaction is 100,000
(N=100,000), the adjusted number of Warrant Shares would be calculated as
follows:

 

W’ = 30,000 + [100,000 – (0.009 x 100,000 ¸ 0.01)] x 30,000 ¸ [1,000,000 +
(0.009x 100,000 ¸ 0.01)]= 30,283.09

1 – {30,000 ¸ [1,000,000 + (0.009 x 100,000 ¸ 0.01)]}

 

For purposes hereof, “on a fully diluted basis” shall mean, as of any date of
determination, (a) all shares of Common Stock issued and outstanding on such
date of determination; (b) all shares of Common Stock issuable upon conversion
of any preferred stock of the Company (“Preferred Stock”), issued and
outstanding on such date of determination; (c) shares of Common Stock reserved
for issuance upon conversion of warrants to purchase shares of Common Stock
issued prior to the date hereof, except to the extent that any of such shares
have been issued and are counted pursuant to clause (a) above; and (d) all
shares of Common Stock into which any Convertible Securities and Options
outstanding on such date of determination (other than those set forth in clauses
(b) and (c) above) are convertible or exercisable into.

 

7

--------------------------------------------------------------------------------


 

For purposes of determining the number of Warrant Shares, the following
subsections (1) to (8), inclusive, shall be applicable:

 

(1)         IN CASE THE COMPANY AT ANY TIME SHALL IN ANY MANNER GRANT (WHETHER
DIRECTLY OR BY ASSUMPTION IN A MERGER OR OTHERWISE) ANY RIGHTS TO SUBSCRIBE FOR
OR TO PURCHASE, OR ANY OPTIONS FOR THE PURCHASE OF, COMMON STOCK OR ANY STOCK OR
OTHER SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK (SUCH RIGHTS
OR OPTIONS BEING HEREIN CALLED “OPTIONS” AND SUCH CONVERTIBLE OR EXCHANGEABLE
STOCK OR SECURITIES BEING HEREIN CALLED “CONVERTIBLE SECURITIES”), WHETHER OR
NOT SUCH OPTIONS OR THE RIGHT TO CONVERT OR EXCHANGE ANY SUCH CONVERTIBLE
SECURITIES ARE IMMEDIATELY EXERCISABLE, THE PURCHASE PRICE WITH RESPECT TO SUCH
OPTIONS SHALL BE DETERMINED BY DIVIDING (X) THE TOTAL AMOUNT, IF ANY, RECEIVED
OR RECEIVABLE BY THE COMPANY AS CONSIDERATION FOR THE GRANTING OF SUCH OPTIONS,
PLUS THE MINIMUM AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION PAYABLE TO THE
COMPANY UPON THE EXERCISE OF ALL SUCH OPTIONS, PLUS, IN THE CASE OF SUCH OPTIONS
WHICH RELATE TO CONVERTIBLE SECURITIES, THE MINIMUM AGGREGATE AMOUNT OF
ADDITIONAL CONSIDERATION, IF ANY, PAYABLE UPON THE ISSUE OR SALE OF SUCH
CONVERTIBLE SECURITIES AND UPON THE CONVERSION OR EXCHANGE THEREOF, BY (Y) THE
TOTAL MAXIMUM NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF
SUCH OPTIONS OR THE CONVERSION OR EXCHANGE OF SUCH CONVERTIBLE SECURITIES.

 

(2)         IN CASE THE COMPANY AT ANY TIME SHALL IN ANY MANNER ISSUE (WHETHER
DIRECTLY OR BY ASSUMPTION IN A MERGER OR OTHERWISE) OR SELL ANY CONVERTIBLE
SECURITIES, WHETHER OR NOT THE RIGHTS TO EXCHANGE OR CONVERT THEREUNDER ARE
IMMEDIATELY EXERCISABLE, THE PURCHASE PRICE OF SUCH CONVERTIBLE SECURITIES SHALL
BE DETERMINED BY DIVIDING (X) THE TOTAL AMOUNT RECEIVED OR RECEIVABLE BY THE
COMPANY AS CONSIDERATION FOR THE ISSUE OR SALE OF SUCH CONVERTIBLE SECURITIES,
PLUS THE MINIMUM AGGREGATE AMOUNT OF ADDITIONAL CONSIDERATION, IF ANY, PAYABLE
TO THE COMPANY UPON THE CONVERSION OR EXCHANGE THEREOF, BY (Y) THE TOTAL MAXIMUM
NUMBER OF SHARES OF COMMON STOCK ISSUABLE UPON THE CONVERSION OR EXCHANGE OF ALL
SUCH CONVERTIBLE SECURITIES).

 

(3)         IF THE PURCHASE PRICE PROVIDED FOR IN ANY OPTIONS REFERRED TO IN
SUBPARAGRAPH (1), THE ADDITIONAL CONSIDERATION, IF ANY, PAYABLE UPON THE
CONVERSION OR EXCHANGE OF ANY CONVERTIBLE SECURITIES REFERRED TO IN
SUBPARAGRAPHS (1) OR (2), OR THE RATE AT WHICH ANY CONVERTIBLE SECURITIES
REFERRED TO IN SUBPARAGRAPH (1) OR (2) ARE CONVERTIBLE INTO OR EXCHANGEABLE FOR
COMMON STOCK SHALL CHANGE AT ANY TIME, INCLUDING BY REASON OF PROVISIONS WITH
RESPECT THERETO DESIGNED TO PROTECT AGAINST DILUTION, THE NUMBER OF WARRANT
SHARES IN EFFECT AT THE TIME OF SUCH CHANGE SHALL FORTHWITH BE ADJUSTED TO THE
NUMBER OF WARRANT SHARES WHICH WOULD HAVE BEEN IN EFFECT AT SUCH TIME HAD SUCH
OPTIONS OR CONVERTIBLE SECURITIES OUTSTANDING AT THE TIME OF SUCH ADJUSTMENT
PROVIDED FOR SUCH CHANGED PURCHASE PRICE, ADDITIONAL CONSIDERATION OR CONVERSION
RATE, AS THE CASE MAY BE, AT THE TIME INITIALLY GRANTED, ISSUED OR SOLD.

 

8

--------------------------------------------------------------------------------


 

(4)         IN CASE ANY OPTIONS SHALL BE ISSUED IN CONNECTION WITH THE ISSUE OR
SALE OF OTHER SECURITIES OF THE COMPANY, TOGETHER COMPRISING ONE INTEGRAL
TRANSACTION IN WHICH NO SPECIFIC CONSIDERATION IS ALLOCATED TO SUCH OPTIONS BY
THE PARTIES THERETO, SUCH OPTIONS SHALL BE DEEMED TO HAVE BEEN ISSUED WITHOUT
CONSIDERATION.

 

(5)         IN CASE ANY SHARES OF COMMON STOCK, OPTIONS OR CONVERTIBLE
SECURITIES SHALL BE ISSUED OR SOLD OR DEEMED TO HAVE BEEN ISSUED OR SOLD FOR
CASH, THE CONSIDERATION RECEIVED THEREFOR SHALL BE DEEMED TO BE THE AMOUNT
RECEIVED BY THE COMPANY THEREFOR.  IN CASE ANY SHARES OF COMMON STOCK, OPTIONS
OR CONVERTIBLE SECURITIES SHALL BE ISSUED OR SOLD FOR A CONSIDERATION OTHER THAN
CASH, THE AMOUNT OF THE CONSIDERATION OTHER THAN CASH RECEIVED BY THE COMPANY
SHALL BE THE FAIR VALUE OF SUCH CONSIDERATION AS DETERMINED IN GOOD FAITH BY THE
BOARD OF DIRECTORS OF THE COMPANY WHICH WILL BE PROVIDED IN WRITING TO THE
WARRANTHOLDER AS SOON AS POSSIBLE AFTER THE TRANSACTION.  IN CASE ANY SHARES OF
COMMON STOCK, OPTIONS OR CONVERTIBLE SECURITIES SHALL BE ISSUED IN CONNECTION
WITH ANY MERGER IN WHICH THE COMPANY IS THE SURVIVING CORPORATION, THE AMOUNT OF
CONSIDERATION THEREFOR SHALL BE DEEMED TO BE THE FAIR VALUE OF SUCH PORTION OF
THE NET ASSETS AND BUSINESS OF THE NON-SURVIVING CORPORATION AS SHALL BE
ATTRIBUTED BY THE BOARD OF DIRECTORS OF THE COMPANY IN GOOD FAITH TO SUCH COMMON
STOCK, OPTIONS OR CONVERTIBLE SECURITIES, AS THE CASE MAY BE, WHICH ATTRIBUTION
WILL BE PROVIDED IN WRITING TO THE WARRANTHOLDER AS SOON AS POSSIBLE AFTER THE
TRANSACTION.

 

(6)         THE NUMBER OF SHARES OF COMMON STOCK OUTSTANDING AT ANY GIVEN TIME
SHALL NOT INCLUDE SHARES OWNED OR HELD BY OR FOR THE ACCOUNT OF THE COMPANY, AND
THE DISPOSITION OF ANY SHARES SO OWNED OR HELD SHALL BE CONSIDERED AN ISSUE OR
SALE OF COMMON STOCK FOR THE PURPOSE OF THIS SECTION 8(A).

 

(7)         IN CASE THE COMPANY SHALL DECLARE A DIVIDEND OR MAKE ANY OTHER
DISTRIBUTION UPON THE STOCK OF THE COMPANY PAYABLE IN OPTIONS OR CONVERTIBLE
SECURITIES, THEN IN SUCH CASE ANY OPTIONS OR CONVERTIBLE SECURITIES, AS THE CASE
MAY BE, ISSUABLE IN PAYMENT OF SUCH DIVIDEND OR DISTRIBUTION SHALL BE DEEMED TO
HAVE BEEN ISSUED OR SOLD WITHOUT CONSIDERATION.

 

(8)         FOR PURPOSES OF THIS SECTION 8(A), IN CASE THE COMPANY SHALL TAKE A
RECORD OF THE HOLDERS OF ITS COMMON STOCK FOR THE PURPOSE OF ENTITLING THEM (X)
TO RECEIVE A DIVIDEND OR OTHER DISTRIBUTION PAYABLE IN COMMON STOCK, OPTIONS OR
CONVERTIBLE SECURITIES, OR (Y) TO SUBSCRIBE FOR OR PURCHASE COMMON STOCK,
OPTIONS OR CONVERTIBLE SECURITIES, THEN SUCH RECORD DATE SHALL BE DEEMED TO BE
THE DATE OF THE ISSUE OR SALE OF THE SHARES OF COMMON STOCK DEEMED TO HAVE BEEN
ISSUED OR SOLD UPON THE DECLARATION OF SUCH DIVIDEND OR THE MAKING OF SUCH OTHER
DISTRIBUTION OR THE DATE OF THE GRANTING OF SUCH RIGHT OR SUBSCRIPTION OR
PURCHASE, AS THE CASE MAY BE.


 

(b)         Dividends Not Paid Out of Earnings or Earned Surplus.  In the event
the Company shall declare a dividend upon the Common Stock (other than a
dividend payable in Common Stock) payable otherwise than out of earnings or
earned surplus, determined

 

9

--------------------------------------------------------------------------------


 

in accordance with generally accepted accounting principles, including the
making of appropriate deductions for minority interests, if any, in subsidiaries
(herein referred to as “Liquidating Dividends”), then, as soon as possible after
the exercise of this Warrant, the Company shall pay to the person exercising
such Warrant an amount equal to the aggregate value at the time of such exercise
of all Liquidating Dividends (including but not limited to the Common Stock
which would have been issued at the time of such earlier exercise and all other
securities which would have been issued with respect to such Common Stock by
reason of stock splits, stock dividends, mergers or reorganizations, or for any
other reason).  For the purposes of this Section 8(b), a dividend other than in
cash shall be considered payable out of earnings or earned surplus only to the
extent that such earnings or earned surplus are charged an amount equal to the
fair value of such dividend as determined in good faith by the Board of
Directors of the Company.


 

(c)           Subdivisions and Combinations.  In case the Company shall at any
time (i) subdivide the outstanding Common Stock or (ii) issue a stock dividend
on its outstanding Common Stock, the number of Warrant Shares in effect
immediately prior to such subdivision or dividend shall be proportionately
increased by the same ratio as the subdivision or dividend.  In case the Company
shall at any time combine its outstanding Common Stock, the number of Warrant
Shares in effect immediately prior to such combination shall be proportionately
decreased by the same ratio as the combination.


 

(d)           Reorganization, Reclassification, Consolidation, Merger or Sale of
Assets.  If any capital reorganization or reclassification of the capital stock
of the Company, or consolidation or merger of the Company with or into another
corporation, or the sale of all or substantially all of its assets to another
corporation shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, cash or other property with respect to
or in exchange for Common Stock, then, as a condition of such reorganization,
reclassification, consolidation, merger or sale, lawful and adequate provision
shall be made whereby the Warrantholder shall have the right to acquire and
receive, upon exercise of this Warrant, such shares of stock, securities, cash
or other property issuable or payable (as part of the reorganization,
reclassification, consolidation, merger or sale) with respect to or in exchange
for such number of outstanding shares of the Common Stock as would have been
received upon exercise of this Warrant at the Warrant Price.  The Company will
not effect any such consolidation, merger or sale, unless prior to the
consummation thereof the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall assume by written instrument mailed or delivered to the
Warrantholder at the last address of the Warrantholder appearing on the books of
the Company, the obligation to deliver to the Warrantholder such shares of
stock, securities or assets as, in accordance with the foregoing provisions, the
Warrantholder may be entitled to purchase.  If a purchase, tender or exchange
offer is made to and accepted by the holders of more than 50% of the outstanding
shares of Common Stock of the Company, the Company shall not effect any
consolidation, merger or sale with the person having made such offer or with any
Affiliate of such person, unless prior to the consummation of such
consolidation, merger or sale the Warrantholder shall have been given a
reasonable opportunity to then elect to receive upon the exercise of this
Warrant either the stock, securities or assets then issuable with respect to the
Common Stock or the stock, securities or assets, or the equivalent, issued to
previous holders of the Common Stock in accordance with such offer.  For
purposes hereof the term “Affiliate” with

 

10

--------------------------------------------------------------------------------


 

respect to any given person shall mean any person controlling, controlled by or
under common control with the given person.


 

(e)           No Adjustment for Exercise of Certain Options, Warrants, Etc.  The
provisions of this Section 8 shall not apply to any Common Stock in the case of
the issuance of (A) capital stock, Options or Convertible Securities issued to
directors, officers, employees or consultants of the Company in connection with
their service as directors of the Company, their employment by the Company or
their retention as consultants by the Company pursuant to an equity compensation
program approved by the Board of Directors of the Company or the compensation
committee of the Board of Directors of the Company, (B) shares of Common Stock
issued upon the conversion or exercise of Options or Convertible Securities
issued prior to the date hereof, provided such securities are not amended after
the date hereof to increase the number of shares of Common Stock issuable
thereunder or to lower the exercise or conversion price thereof, except as
otherwise contemplated by Schedule 7.4 to the Purchase Agreement (including with
respect to the repricing of existing Options), (C) securities issued pursuant to
the Purchase Agreement and securities issued upon the exercise or conversion of
those securities, (D) shares of Common Stock issued or issuable by reason of a
dividend, stock split or other distribution on shares of Common Stock (but only
to the extent that such a dividend, split or distribution results in an
adjustment in the Warrant Shares purchasable upon exercise of this Warrant
pursuant to the other provisions of this Warrant), and (E) capital stock,
Options or Convertible Securities issued to suppliers, vendors and service
providers of and to the Company and its subsidiaries with an aggregate Market
Price (determined as of the time of such issuance) not to exceed $250,000 in any
fiscal year (collectively, “Excluded Issuances”).  “Market Price” as of a
particular date (the “Valuation Date”) shall mean the following: (a) if the
Common Stock is then listed on a national stock exchange, the closing sale price
of one share of Common Stock on such exchange on the last trading day prior to
the Valuation Date; (b) if the Common Stock is then quoted on The Nasdaq Stock
Market, Inc. (“Nasdaq”), the National Association of Securities Dealers, Inc.
OTC Bulletin Board (the “Bulletin Board”) or such similar quotation system or
association, the closing sale price of one share of Common Stock on Nasdaq, the
Bulletin Board or such other quotation system or association on the last trading
day prior to the Valuation Date or, if no such closing sale price is available,
the average of the high bid and the low asked price quoted thereon on the last
trading day prior to the Valuation Date; or (c) if the Common Stock is not then
listed on a national stock exchange or quoted on Nasdaq, the Bulletin Board or
such other quotation system or association, the fair market value of one share
of Common Stock as of the Valuation Date, as determined in good faith by the
Board of Directors of the Company and the Warrantholder; provided, however, that
if the Market Price is to be determined by the Company and the Warrantholder and
the parties are unable to reach agreement after a reasonable period of time, the
Market Price shall be determined by the Company’s Board of Directors in good
faith rather than by an independent investment banking firm.


 

(f)            Grant, Issue or Sale of Options, Convertible Securities, or
Rights.  If at any time or from time to time on or after the Date of Issuance
hereof, the Company shall grant, issue or sell any Options, Convertible
Securities or rights to purchase property (the “Purchase Rights”) pro rata to
the record holders of any class of Common Stock and such grants, issuances or
sales do not result in an adjustment of the number of Warrant Shares under
Section 8(a) hereof, then the Warrantholder shall be entitled to acquire (within
thirty (30) days after the later to occur of (i) the exercise of this Warrant
and (ii) the earlier to occur of the initial exercise

 

11

--------------------------------------------------------------------------------


 

date of such Purchase Rights or receipt by such holder of the notice concerning
Purchase Rights to which such holder shall be entitled under Section 12) and
upon the terms applicable to such Purchase Rights either:


 

(1)           the aggregate Purchase Rights which the Warrantholder could have
acquired if it had held the number of shares of Common Stock acquirable upon
exercise of this Warrant immediately before the grant, issuance or sale of such
Purchase Rights; provided that if any Purchase Rights were distributed to
holders of Common Stock without the payment of additional consideration by such
holders, corresponding Purchase Rights shall be distributed to the exercising
Warrantholder as soon as possible after such exercise and it shall not be
necessary for the Warrantholder specifically to request delivery of such rights;
or

 

(2)           in the event that any such Purchase Rights shall have expired or
shall expire prior to the end of said thirty (30) day period, the number of
shares of Common Stock or the amount of property which the Warrantholder could
have acquired upon such exercise at the time or times at which the Company
granted, issued or sold such expired Purchase Rights.

 

(g)           In the event that, as a result of an adjustment made pursuant to
this Section 8, the Warrantholder shall become entitled to receive any shares of
capital stock of the Company other than shares of Common Stock, the number of
such other shares so receivable upon exercise of this Warrant shall be subject
thereafter to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Warrant Shares
contained in this Warrant.

 

Section 9.               Fractional Interest.  The Company shall not issue
fractions of shares of Common Stock upon exercise of this Warrant or scrip in
lieu thereof.  If any fraction of a share of Common Stock would, except for the
provisions of this Section 9, be issuable upon exercise of this Warrant, the
Company shall in lieu thereof pay to the person entitled thereto an amount in
cash equal to such fraction, calculated to the nearest one-hundredth (1/100) of
a share, multiplied by the Market Price for the Common Stock, determined as of
the date of exercise.

 

Section 10.             Extension of Expiration Date.  If the Company fails to
cause any Registration Statement covering Registrable Securities (unless
otherwise defined herein, capitalized terms are as defined in the Alternative
Warrants Registration Rights Agreement relating to the Warrant Shares (the
“Registration Rights Agreement”)) to be declared effective prior to the
applicable dates set forth therein, or if any of the events specified in Section
2(c)(ii) of the Registration Rights Agreement occurs, and the Blackout Period
(whether alone, or in combination with any other Blackout Period) continues for
more than 60 days in any 12-month period, or for more than a total of 90 days,
then the Expiration Date of this Warrant shall be extended one day for each day
beyond the 60-day or 90-day limits, as the case may be, that the Blackout Period
continues.

 

Section 11.             Benefits.  Nothing in this Warrant shall be construed to
give any person, firm or corporation (other than the Company and the
Warrantholder) any legal or equitable right, remedy or claim, it being agreed
that this Warrant shall be for the sole and exclusive benefit of the Company and
the Warrantholder.

 

12

--------------------------------------------------------------------------------


 

Section 12.             Notices to Warrantholder.  Upon the happening of any
event requiring an adjustment of number of Warrant Shares purchasable upon
exercise of this Warrant, the Company shall promptly give written notice thereof
to the Warrantholder at the address appearing in the records of the Company,
stating the adjusted number of Warrant Shares purchasable upon exercise of this
Warrant resulting from such event and setting forth in reasonable detail the
method of calculation and the facts upon which such calculation is based. 
Failure to give such notice to the Warrantholder or any defect therein shall not
affect the legality or validity of the subject adjustment.

 

Section 13.             Identity of Transfer Agent.  The Transfer Agent for the
Common Stock is American Stock Transfer and Trust Company.  Upon the appointment
of any subsequent transfer agent for the Common Stock or other shares of the
Company’s capital stock issuable upon the exercise of the rights of purchase
represented by this Warrant, the Company will mail to the Warrantholder a
statement setting forth the name and address of such transfer agent.

 

Section 14.             Notices.  Unless otherwise provided, any notice required
or permitted under this Warrant shall be given in writing and shall be deemed
effectively given as hereinafter described (i) if given by personal delivery,
then such notice shall be deemed given upon such delivery, (ii) if given by
telex or facsimile, then such notice shall be deemed given upon receipt of
confirmation of complete transmittal, (iii) if given by mail, then such notice
shall be deemed given upon the earlier of (A) receipt of such notice by the
recipient or (B) three days after such notice is deposited in first class mail,
postage prepaid, and (iv) if given by an internationally recognized overnight
air courier, then such notice shall be deemed given one business day after
delivery to such carrier.  All notices shall be addressed as follows: if to the
Warrantholder, at its address as set forth in the Company’s books and records
and, if to the Company, at the address as follows, or at such other address as
the Warrantholder or the Company may designate by ten days’ advance written
notice to the other:

 

If to the Company:

 

Tapestry Pharmaceuticals, Inc.

4840 Pearl East Circle, Suite 300W

Boulder, Colorado 80301

Attention:  Leonard Shaykin, Chairman and Chief Executive Officer

Fax:  (212) 319-2808

 

With a copy to:

 

Kirkland & Ellis LLP

Citigroup Center

153 East 53rd Street

New York, New York 10022-4611

Attention:  Michael Movsovich

Fax: (212) 446-6460

 

13

--------------------------------------------------------------------------------


 

Section 15.             Registration Rights.  The initial Warrantholder is
entitled to the benefit of certain registration rights with respect to the
shares of Common Stock issuable upon the exercise of this Warrant as provided in
the Registration Rights Agreement, and any subsequent Warrantholder may be
entitled to such rights.

 

Section 16.             Successors.  All the covenants and provisions hereof by
or for the benefit of the Warrantholder shall bind and inure to the benefit of
its respective successors and assigns hereunder.

 

Section 17.             Governing Law; Consent to Jurisdiction; Waiver of Jury
Trial.  This Warrant shall be governed by, and construed in accordance with, the
internal laws of the State of New York, without reference to the choice of law
provisions thereof.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably submits to the exclusive jurisdiction of the
courts of the State of New York located in New York County and the United States
District Court for the Southern District of New York for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this Warrant
and the transactions contemplated hereby.  Service of process in connection with
any such suit, action or proceeding may be served on each party hereto anywhere
in the world by the same methods as are specified for the giving of notices
under this Warrant.  The Company and, by accepting this Warrant, the
Warrantholder, each irrevocably consents to the jurisdiction of any such court
in any such suit, action or proceeding and to the laying of venue in such
court.  The Company and, by accepting this Warrant, the Warrantholder, each
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  EACH OF THE COMPANY AND, BY ITS ACCEPTANCE HEREOF, THE
WARRANTHOLDER HEREBY WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS WARRANT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 

Section 18.             Call Provision.

 

(a)           Subject to the provisions of clauses (b) and (c) below, in the
event that the closing bid price of a share of Common Stock as traded on Nasdaq
(or such other exchange or stock market on which the Common Stock may then be
listed or quoted) equals or exceeds $4.80 (appropriately adjusted for any stock
split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof) for at least
twenty (20) consecutive trading days during which the Registration Statement (as
defined in the Registration Rights Agreement) has been effective (the “Trading
Condition”), the Company, upon thirty (30) days prior written notice (the
“Notice Period”) given to the Warrantholder within three (3) business days
immediately following the end of such twenty (20) consecutive trading day
period, may call this Warrant at a redemption price equal to $0.0075 per share
of Common Stock then purchasable pursuant to this Warrant; provided that (i) the
Company simultaneously calls all Company Warrants (as defined below) on the same
terms and on a pro rata basis based on the aggregate number of shares of Common
Stock then purchasable pursuant

 

14

--------------------------------------------------------------------------------


 

to such Company Warrants, (ii) all of the shares of Common Stock issuable
hereunder either (A) are registered pursuant to an effective Registration
Statement (as defined in the Registration Rights Agreement) which has not been
suspended and for which no stop order is in effect, and pursuant to which the
Warrantholder is able to sell such shares of Common Stock at all times during
the Notice Period or (B) no longer constitute Registrable Securities (as defined
in the Registration Rights Agreement) and (iii) this Warrant is fully
exercisable for the full amount of Warrant Shares covered hereby. 
Notwithstanding any such notice by the Company, the Warrantholder shall have the
right to exercise this Warrant prior to the end of the Notice Period.

 

(b)           In any three-month period, no more than the lesser of (i) 20% of
the aggregate amount of Warrants initially issued to a Warrantholder or (ii) the
number of Warrants held by the Warrantholder, may be called by the Company and
the Company may not call additional Warrants in any subsequent three-month
period unless all the conditions specified in Section 18(a) are again met
(including without limitation, the Trading Condition) at the time that any
subsequent call notice is given.

 

(c)           In connection with any transfer or exchange of less than all of
this Warrant, the transferring Warrantholder shall deliver to the Company an
agreement or instrument executed by the transferring Warrantholder and the new
Warrantholder allocating between them on whatever basis they may determine in
their sole discretion any subsequent call of this Warrant by the Company, such
that after giving effect to such transfer the Company shall have the right to
call the same number of Warrants that it would have had if the transfer or
exchange had not occurred.

 

Section 19.             Cashless Exercise.  Notwithstanding any other provision
contained herein to the contrary, from and after the first anniversary of the
Date of Issuance, the Warrantholder may elect to receive, without payment by the
Warrantholder of the aggregate Warrant Price in respect of the shares of Common
Stock to be acquired, shares of Common Stock having a fair market value equal to
the Market Price of all shares of Common Stock that may then be purchased upon
full exercise of this Warrant, less the aggregate exercise price for all such
shares, or any specified portion thereof (including as contemplated by clause
(b) below), by the surrender to the Company of this Warrant (or such portion of
this Warrant being so exercised) together with a Net Issue Election Notice, in
the form annexed hereto as Appendix B, duly executed, to the Company; provided
that such election may be made only, (a) for so long as the Company is required
under the Registration Rights Agreement to have effected the registration of the
Warrant Shares for resale to the public pursuant to a Registration Statement (as
such term is defined in the Registration Rights Agreement), if the Warrant
Shares may not be freely sold to the public for any reason (including, but not
limited to, the failure of the Company to have effected the registration of the
Warrant Shares or to have a current prospectus available for delivery or
otherwise, but excluding the period of any Allowed Delay (as defined in the
Registration Rights Agreement), or (b) at any other time, with respect to an
aggregate number of Warrant Shares equal to up to, but not in excess of, 50% of
the Warrant Shares (in aggregate together with all prior cashless exercises of a
portion of this Warrant) initially issued to the initial Warrantholder pursuant
to the Purchase Agreement.  Thereupon, the Company shall issue to the
Warrantholder such number of fully paid, validly issued and nonassessable shares
of Common Stock as is computed using the following formula:

 

15

--------------------------------------------------------------------------------


 

X = Y (A - B)

       A

 

where

 

X =          the number of shares of Common Stock to which the Warrantholder is
entitled upon such cashless exercise;

 

Y =          the total number of shares of Common Stock covered by this Warrant
for which the Warrantholder has surrendered purchase rights at such time for
cashless exercise (including both shares to be issued to the Warrantholder and
shares as to which the purchase rights are to be canceled as payment therefor);

 

A =         the “Market Price” of one share of Common Stock as at the date the
net issue election is made; and

 

B =          the Warrant Price in effect under this Warrant at the time the net
issue election is made.

 

Section 20.             No Rights as Stockholder.  Prior to the exercise of this
Warrant, the Warrantholder shall not have or exercise any rights as a
stockholder of the Company by virtue of its ownership of this Warrant.

 

Section 21.             Amendment; Waiver.  This Warrant is one of a series of
Warrants of like tenor issued by the Company pursuant to the Purchase Agreement
and initially covering an aggregate of  522,815 shares of Common Stock
(collectively, the “Company Warrants”).  Any term of this Warrant may be amended
or waived (including the adjustment provisions included in Section 8 of this
Warrant) upon the written consent of the Company and the holders of Company
Warrants representing at least 50% of the number of shares of Common Stock then
subject to all outstanding Company Warrants; provided, that (x) any such
amendment or waiver must apply to all Company Warrants; and (y) the number of
Warrant Shares subject to this Warrant, the Warrant Price and the Expiration
Date may not be amended, and the right to exercise this Warrant may not be
altered or waived, without the written consent of the Warrantholder.

 

Section 22.             Section Headings.  The section headings in this Warrant
are for the convenience of the Company and the Warrantholder and in no way
alter, modify, amend, limit or restrict the provisions hereof.

 

[END OF PAGE]
[SIGNATURE PAGE FOLLOWS]

 

16

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO ALTERNATIVE WARRANT

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed, as
of the 3rd day of March, 2006.

 

 

 

 

TAPESTRY PHARMACEUTICALS, INC.

 

 

 

 

 

By:

/s/ Leonard Shaykin

 

 

Name:

Leonard Shaykin

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

 

[Signature of Warrantholder]

 

--------------------------------------------------------------------------------


 

APPENDIX A

TAPESTRY PHARMACEUTICALS, INC.

WARRANT EXERCISE FORM

 

To: Tapestry Pharmaceuticals, Inc.

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant (“Warrant”) for, and to purchase thereunder by
the payment of the Warrant Price and surrender of the Warrant, 11,276 shares of
Common Stock (“Warrant Shares”) provided for therein, and requests that
certificates for the Warrant Shares be issued as follows:

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

Federal Tax ID or Social Security No.

 

 

 

and delivered by

 

(certified mail to the above address, or

 

 

(electronically (provide DWAC Instructions:

 

), or

 

 

(other (specify):

 

).

 

and, if the number of Warrant Shares shall not be all the Warrant Shares
purchasable upon exercise of the Warrant, that a new Warrant for the balance of
the Warrant Shares purchasable upon exercise of this Warrant be registered in
the name of the undersigned Warrantholder or the undersigned’s Assignee as below
indicated and delivered to the address stated below.

 

Dated:                            ,        

 

Note: The signature must correspond with

Signature:

 

 

the name of the Warrantholder as written

 

on the first page of the Warrant in every

 

 

particular, without alteration or enlargement

Name (please print)

 

or any change whatever, unless the Warrant

 

has been assigned.

 

 

 

 

 

 

Address

 

 

 

 

Federal Identification or

 

Social Security No.

 

 

 

Assignee:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------